Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 1 of 32 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

DAYSHIA EDWARDS, STACY HAGER,                         )
RAVEN STEINMETZ, MICHELLE                             )
DOTSON, NICOLLE SCHAFER,                              )
CHRISTOPH WEBER, DARYANE                              )
SHADDAY, MICHELLE BLATCHFORD,                         )
MELISSA SHAFFER, and DEOMNI PAGE,                     )
                                                      )
  Plaintiffs,                                         )
                                                      )
 v.                                                   ) Case No. 1:18-cv-3170
                                                      )
HARRISON COLLEGE, CRAIG                               )
PFANNENSTIEHL, JAMES HUTTON,                          )
GREGORY WALLIS, MICHAEL                               )
CROWLEY, KENNETH KONESCO,                             )
EDUCATIONAL MANAGEMENT                                )
CORPORATION, AND EDUCOR, INC.,                        )
                                                      )
  Defendants.                                         )

                                 COMPLAINT FOR DAMAGES

      COMES NOW, Plaintiffs Dayshia Edwards, Stacy Hager, Raven Steinmetz, Michelle

Dotson, Nicolle Schafer, Christoph Weber, Daryane Shadday, Michelle Blatchford, Melissa

Shaffer, and Deomni Page, and complain against Defendants Harrison College, Craig

Pfannenstiehl, James Huttson, Gregory Wallis, Michael Crowley, Kenneth Konesco, Educational

Management Corporation, and Educor, Inc., as follows:

                                I.     VENUE AND JURISDICTION

      1. This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331 and

         supplemental jurisdiction under 28 U.S.C. § 1367.




                                                  1
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 2 of 32 PageID #: 2



  2. Venue is proper under 28 U.S.C. § 1391 in that the claim alleged herein arose in and the

     location of the Defendants are in Marion County, Indiana, within the Southern District of

     Indiana, Indianapolis Division.



                              II.      PARTIES AND RECITALS

  3. Plaintiff Dayshia Edwards was a student at Harrison College in Indianapolis, Indiana at

     all relevant times.

  4. Plaintiff Stacy Hager was a student at Harrison College in Indianapolis, Indiana at all

     relevant times.

  5. Plaintiff Raven Steinmetz was a student at Harrison College in Indianapolis, Indiana at all

     relevant times.

  6. Plaintiff Michelle Dotson was a student at Harrison College in Indianapolis, Indiana at all

     relevant times.

  7. Plaintiff Nicolle Schafer was a student at Harrison College in Indianapolis, Indiana at all

     relevant times.

  8. Plaintiff Christoph Weber was a student at Harrison College in Indianapolis, Indiana at

     all relevant times.

  9. Plaintiff Daryane Shadday was a student at Harrison College in Indianapolis, Indiana at

     all relevant times.

  10. Plaintiff Michelle Blatchford was a student and employee of Harrison College at all

     relevant times.

  11. Plaintiff Melissa Shaffer was a student at Harrison College and a part time employee of

     Harrison College at all relevant times.



                                               2
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 3 of 32 PageID #: 3



  12. Plaintiff Deomni Page was a student at Harrison College in Indianapolis, Indiana at all

     relevant times.

  13. Defendant Harrison College, was a private for-profit college based in Indiana, with 11

     campuses in Indiana, Ohio, and North Carolina.

  14. Defendant Craig F. Pfannenstiehl was Chairman of the Officers of the Corporation of

     Educational Management Corporation, Inc., at all relevant times.

  15. Defendant Dr. James D. Hutton was President of the Officers of the Corporation of

     Educational Management Corporation, Inc. at all relevant times.

  16. Defendant Gregory C. Wallis was Treasurer of the Officers of the Corporation of

     Educational Management Corporation Inc., at all relevant times.

  17. Defendant Michael T. Crowley was Secretary of the Officers of the Corporation of

     Educational Management Corporation Inc., at all relevant times.

  18. Defendant Kenneth Konesco was Director of the Officers of the Corporation of

     Educational Management Corporation Inc., at all relevant times.

  19. Defendant Educational Management Corporation, also known as Harrison International,

     owned Harrison College at all relevant times, located at 500 Meridian, Suite 500,

     Indianapolis, IN 46204.

  20. Defendant Educor, Inc., is the assumed owner of Educational Management Corporation

     and other entities.

  21. Plaintiffs will be referred to collectively as “Plaintiffs” and Defendants will be referred to

     collectively as “Defendants” unless otherwise specified or designated.




                                                3
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 4 of 32 PageID #: 4



                              III.    FACTUAL ALLEGATIONS

  22. Plaintiffs were all actively enrolled students at Harrison College in Indianapolis, Indiana

     on or about September 14, 2018.

  23. Plaintiffs were not given prior notice by Harrison College officials that the private, for-

     profit college was closing.

  24. Plaintiffs obtained financial means to continue their education at Harrison College for

     the upcoming fall quarter beginning in late September, 2018.

  25. Several of the Plaintiffs secured financing for tuition and related costs by obtaining

     institutional loans through Harrison College.

  26. Defendant Educational Management Corporation purchased Harrison College in 1986.

  27. Defendant Harrison College also has a culinary division, the Chef’s Academy, also

     located in Indianapolis, Indiana, which is set to close on October 14, 2018.

  28. Harrison College’s website shows Defendant Dr. Hutton as becoming president and CEO

     of Harrison College in 2015.

  29. In a business entity report filed by Harrison College on April 1, 2016, Defendant Craig

     Pfannenstiehl was named as a member of the board of director.

  30. On the Harrison College website, Craig Pfannenstiehl is also listed as Chairman of the

     Board, and Director of Educational Management Corporation. Yet there are no business

     filings to validate his status with Educational Management Corporation or Harrison

     College.

  31. Defendants Harrison College and Educational Management Corporation put the 4.7 acre

     downtown campus on the real estate market in March 2017, setting $11.5 million as the

     selling price.



                                                4
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 5 of 32 PageID #: 5



  32. On June 30, 2017, Defendant Harrison College submitted a filing to the Indiana Secretary

     of State which amended its Articles of Amendments.

  33. Specifically, Harrison College amended Article 4 of the Articles of Incorporation, which

     changed the total number of shares of voting stock and voting powers of the voting stock.

  34. Defendant Harrison College sold part of its downtown campus, located at 550 E.

     Washington St., Indianapolis, Indiana, on August 10, 2018 for $6.3 million dollars to an

     apartment developer.

  35. At no time prior to, during, or after the sale, did Harrison College notify Plaintiffs of the

     pending sale of part of its campus.

  36. Sometime in October 2017, Defendant Educational Management Group sold the property

     that the Chef’s Academy was located on to Mike Simmons for $2.24 million.

  37. Defendants purposefully failed to notify Harrison College students or employees that

     they had put parts of Harrison College’s campus on the real estate market in 2017 and

     2018.

  38. Defendants promulgated the notion that Harrison College was not going to close, and

     further induced their students to continue taking out student loans, through the federal

     government and through Harrison College itself, at the financial detriment of the

     Plaintiffs.

  39. Defendant Educational Management Corporation put both the Chef’s Academy campus

     and the recently sold portion of Harrison College’s campus on the real estate market early

     on in 2017.




                                                5
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 6 of 32 PageID #: 6



  40. Harrison College’s website listed Craig Pfannenstiehl as CEO and President, yet also

     stated that Educational Management Corporation “does not have any other divisions,

     subsidiaries, or affiliates.”

  41. While the exact date that Craig Pfannenstiehl took the position of President/CEO of

     Harrison College is unknown, Craig Pfannenstiehl was also the President and CEO of the

     now defunct Bay State College. Bay State College was another private, for-profit college

     located in Boston, Massachusetts.

  42. In 2017, Bay State College was acquired by Ambow Education Holding Ltd., which

     subsequently sold Bay State College’s campus to real estate developers in the area, later

     that same year.

  43. While operating as a President and CEO of Bay State College, Craig Pfannenstiehl was

     also President and CEO of another company, Educor, Inc., which was established in the

     1980s and purportedly was in the business of higher education management.

  44. To-date, further information pertaining to Educor, Inc., is unascertainable as their website

     has been taken down.

  45. Another large company which also owned the Art Institute of Indianapolis, Education

     Management Corporation, similarly put parts of their colleges up for sale on the real

     estate market after being smacked with federal fines for violations of federal law.

  46. Education Management Corporation was found to be guilty of violating the False Claims

     Act, as well as falsely certifying compliance with Title IV and state law requirements. In

     July 2018, Education Management Corporation filed for Chapter 7 bankruptcy or

     liquidation in Delaware.




                                               6
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 7 of 32 PageID #: 7



  47. Plaintiffs arrived on campus for class on September 14, 2018 and were notified by social

     media and news outlets that Harrison College was officially closed.

  48. Defendants did not provide notice or follow up contact information for students with

     outstanding loans from Harrison College.

  49. Plaintiffs who had institutional loans through Harrison College attempted to contact

     ECSI, the loan servicer for Harrison College, to find out further information pertaining to

     payment.

  50. ECSI told Plaintiffs that they were no longer servicing the Harrison College loans and

     that the loans had been sent back to Harrison College.

  51. Defendant Harrison College has failed to contact Plaintiffs or provide any additional

     information pertaining to the status of their institutional loans.

  52. Defendant Harrison College instructed Plaintiffs that they could not simultaneously have

     full time jobs while also attending Harrison College as students.

  53. Plaintiffs reduced their working hours as a result of Defendants’ representations that

     Plaintiffs could not work full time while attending Harrison College.

  54. Several Plaintiffs were attending Harrison College’s ADN program to secure additional

     training to become Registered Nurses.

  55. Upon the closing of Harrison College, Plaintiffs contacted other nursing programs in

     Indiana, including Ivy Tech, Anderson University, Chamberlain University, Indiana

     University, Purdue University, and WGU; all of which are not accepting Harrison

     College class credits.

  56. Harrison College students, including Plaintiffs, could not transfer many of the credits

     from Harrison College to other programs because Harrison College was not accredited.



                                                7
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 8 of 32 PageID #: 8



  57. As such, given the pattern of similar moves by other companies which held private, for-

     profit colleges, Plaintiffs believe that Defendants were engaged in intentional actions to

     promulgate and collect money from students for tuition for as long as possible, knowing

     that students would not be able to graduate or even transfer all of their Harrison College

     credits elsewhere. In addition, Plaintiffs believe that Defendants were engaged in

     business decisions which would obscure the underlying action of selling the campuses on

     the real estate market for profit, before eventually transferring the funds into other

     entities, in order to avoid detection or further be faced with penalties- all to the detriment

     of Plaintiffs, and for the profit of Defendants.

                                             COUNT 1
                                    BREACH OF CONTRACT
            (Plaintiffs Dayshia Edwards, Stacy Hager, Raven Steinmetz, Michelle Dotson,
           Nicolle Schaffer, Christoph Weber, Daryane Shadday, Michelle Blatchford, and
           Melissa Shaffer against Defendants Harrison College, Craig Pfannenstiehl, James
          Hutton, Michael Crowley, Kenneth Konesco, Educational Management Corporation,
                                          and Educor, Inc.)

  58. Plaintiffs incorporate by reference the preceding paragraphs of this complaint as fully set

     forth herein.

  59. Plaintiffs performed their obligations under the Enrollment Agreement with Harrison

     College.

  60. Harrison College, as well as Defendants Educational Management Corporation,

     Defendant Craig Pfannenstiehl, Defendant James Hutton, Defendant Gregory Wallis, and

     Defendant Michael Crowley, have failed and neglected to perform one or more of the

     agreed upon terms of the agreement; including, but not limited to, that Harrison College

     accepted Plaintiffs as students and thereafter failed to honor their student contracts by




                                               8
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 9 of 32 PageID #: 9



     abruptly withdrawing from providing services and education to Plaintiffs as proscribed

     by the Enrollment Agreement.

  61. As a direct, proximate, and legal result of Defendants’ breach, Plaintiffs have suffered

     damages.

                                             COUNT 2
                                EDUCATIONAL MALPRACTICE
            (Plaintiffs Dayshia Edwards, Stacy Hager, Raven Steinmetz, Michelle Dotson,
           Nicolle Schaffer, Christoph Weber, Daryane Shadday, Michelle Blatchford, and
           Melissa Shaffer against Defendants Harrison College, Craig Pfannenstiehl, James
          Hutton, Michael Crowley, Kenneth Konesco, Educational Management Corporation,
                                          and Educor, Inc.)

  62. Plaintiffs incorporate by reference the preceding paragraphs of this complaint as fully set

     forth herein.

  63. Defendant Harrison College, Defendant Craig Pfannenstiehl, Defendant James Hutton,

     Defendant Gregory Wallis, Defendant Michael Crowley, Defendant Educational

     Management Corporation, and Defendant Educor, Inc., as the persons and entities

     responsible for the educational policies and procedures of Harrison College, were

     responsible for ensuring adequate educational procedures and policies were in place.

  64. Defendants, as the persons and entities responsible for the educational policies and

     procedures of Harrison College, were responsible for ensuring proper funding for

     students attending Harrison College.

  65. Defendants, as the persons and entities responsible for the educational policies and

     procedures of Harrison College, were responsible for providing sufficient notice to

     students of Harrison College regarding the impending closure of Harrison College.

  66. Defendants failed to provide any notice of the impending closure of Harrison College to

     Plaintiffs.



                                               9
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 10 of 32 PageID #: 10



    67. Defendants failed to exercise the ordinary skill and knowledge possessed by other

       purveyors of postsecondary education in a private, for-profit college context.

    68. Defendants violated their duties as purveyors of Harrison College by failing to uphold

       duties to inform Plaintiffs of the impending closure of Harrison College, to ensure proper

       funding, as well as to ensure adequate educational procedures and policies.

    69. Defendants also failed to deal openly, fairly, and honestly, in selling part of the land that

       Harrison College was located on to a real estate company while students were still

       enrolled and enrolling in future courses at Harrison College.

    70. Defendants failed to educate Plaintiffs in an unjustified manner.

    71. Defendants failed to provide notice to Plaintiffs of Harrison College’s impending closure,

       while simultaneously and without disclosure selling off land Harrison College was

       located on, in an unjustified manner.

    72. As a direct, proximate, and legal result of Harrison College’s malpractice, Plaintiffs have

       suffered damages.

                                               COUNT 3
                                                FRAUD
              (Plaintiffs Dayshia Edwards, Stacy Hager, Raven Steinmetz, Michelle Dotson,
             Nicolle Schaffer, Christoph Weber, Daryane Shadday, Michelle Blatchford, and
             Melissa Shaffer against Defendants Harrison College, Craig Pfannenstiehl, James
            Hutton, Michael Crowley, Kenneth Konesco, Educational Management Corporation,
                                            and Educor, Inc.)

    73. Plaintiffs incorporate by reference the preceding paragraphs of this complaint as fully set

       forth herein.

    74. Defendant Harrison College, Defendant Craig Pfannenstiehl, Defendant James Hutton,

       Defendant Gregory Wallis, Defendant Michael Crowley, Defendant Educational

       Management Corporation, and Defendant Educor, Inc., falsely and fraudulently



                                                  10
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 11 of 32 PageID #: 11



       represented to Plaintiffs that Harrison College was open for enrollment and was not

       otherwise closing or stopping admissions during 2017-2018.

    75. The representations made were false; and in truth, the fact was that Defendants were

       preparing to strip Harrison College of its financial assets and subsequently and

       immediately close Harrison College.

    76. Defendant Educational Management Corporation had made plans to sell Harrison

       College’s property as early as the spring months in 2017.

    77. Defendant Educational Management Corporation did not disclose these plans to students,

       and further did not disclose the financial straits Harrison College was in.

    78. On June 30, 2017, Defendant Harrison College submitted a filing to the Indiana Secretary

       of State which amended its Articles of Amendments.

    79. Specifically, Harrison College amended Article 4 of the Articles of Incorporation, which

       changed the total number of shares of voting stock and voting powers of the voting stock.

    80. Defendant Educational Management Corporation continued to encourage students to take

       out federal and private loans through Harrison College in order to fund an education that

       Defendant knew would likely not result in graduation.

    81. When the representations and statements were made, they were known by Defendants to

       be false and were made with the intent to deceive and defraud Plaintiffs and to induce

       them to agree to continue their education at Harrison College, as well as to continue

       collecting tuition and federal aid.

    82. Plaintiffs, at the time such representations and statements were made, believed that the

       representations and statements were true and relied upon them and were thereby induced

       to continue investing money and loans into their education at Harrison College.



                                                11
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 12 of 32 PageID #: 12



    83. As a direct, proximate, and legal result of Defendants’ fraud, Plaintiffs have suffered

       damages.

                                               COUNT 4
                                      CONSTRUCTIVE FRAUD
              (Plaintiffs Dayshia Edwards, Stacy Hager, Raven Steinmetz, Michelle Dotson,
             Nicolle Schaffer, Christoph Weber, Daryane Shadday, Michelle Blatchford, and
             Melissa Shaffer against Defendants Harrison College, Craig Pfannenstiehl, James
            Hutton, Michael Crowley, Kenneth Konesco, Educational Management Corporation,
                                            and Educor, Inc.)

    84. Plaintiffs incorporate by reference the preceding paragraphs of this complaint as fully set

       forth herein.

    85. Harrison College, as well as the individuals and entities responsible for running Harrison

       College, including Defendant Craig Pfannenstiehl, Defendant James Hutton, Defendant

       Gregory Wallis, Defendant Michael Crowley, Defendant Educational Management

       Corporation, and Defendant Educor, Inc., were obligated to deal fairly with Plaintiffs

       because a special, fiduciary relationship existed between them because Harrison College

       was a proprietary educational institution and Plaintiffs were students, and previously

       prospective students.

    86. Harrison College violated the obligation to deal fairly by misrepresenting present and

       future promises by representing and/or remaining silent when Harrison College had an

       obligation to disclose its impending closure.

    87. Harrison College violated the obligation to deal fairly by failing to disclose that part of

       the land that Harrison College was on was sold to a real estate company in 2018.

    88. Defendant Educational Management Corporation had made plans to sell Harrison

       College’s property as early as the spring months in 2017.




                                                  12
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 13 of 32 PageID #: 13



    89. On June 30, 2017, Defendant Harrison College submitted a filing to the Indiana Secretary

       of State which amended its Articles of Amendments.

    90. Specifically, Harrison College amended Article 4 of the Articles of Incorporation, which

       changed the total number of shares of voting stock and voting powers of the voting stock.

    91. Defendant Educational Management Corporation did not disclose these plans to students,

       and further did not disclose the financial straits Harrison College was in.

    92. Defendant Educational Management Corporation continued to encourage students to take

       out federal and private loans through Harrison College in order to fund an education that

       Defendant knew would likely not result in graduation.

    93. Plaintiffs justifiably relied on Harrison College’s representations and silence.

    94. Harrison College unjustifiably gained at the expense of Plaintiffs.

    95. Defendants responsible for Harrison College stripped the financial assets of Harrison

       College, sold land that Harrison College was located on, and therefore gained financial

       advantage while simultaneously disadvantaged Plaintiffs.

    96. As a result, Plaintiffs were unable to complete their educational programs at Harrison

       College and were saddled with thousands of dollars in student loan debt.

    97. As a direct, proximate, and legal result of Defendants’ fraud, Plaintiffs have suffered

       damages.

                                               COUNT 5
                                   BREACH OF FIDUCIARY DUTY
              (Plaintiffs Dayshia Edwards, Stacy Hager, Raven Steinmetz, Michelle Dotson,
             Nicolle Schaffer, Christoph Weber, Daryane Shadday, Michelle Blatchford, and
             Melissa Shaffer against Defendants Harrison College, Craig Pfannenstiehl, James
            Hutton, Michael Crowley, Kenneth Konesco, Educational Management Corporation,
                                            and Educor, Inc.)




                                                 13
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 14 of 32 PageID #: 14



    98. Plaintiffs incorporate by reference the preceding paragraphs of this complaint as fully set

       forth herein.

    99. Defendant Harrison College, Defendant Craig Pfannenstiehl, Defendant James Hutton,

       Defendant Gregory Wallis, Defendant Michael Crowley, Defendant Educational

       Management Corporation, and Defendant Educor, Inc., owed Plaintiffs a fiduciary duty

       to act openly, honestly, and fairly, while responsible for the ongoing existence of

       Harrison College.

    100. Defendant Educational Management Corporation had made plans to sell Harrison

       College’s property as early as the spring months in 2017.

    101. Defendant Educational Management Corporation did not disclose these plans to

       students, and further did not disclose the financial straits Harrison College was in.

    102. Defendant Educational Management Corporation continued to encourage students to

       take out federal and private loans through Harrison College in order to fund an education

       that Defendant knew would likely not result in graduation.

    103. Defendants breached their fiduciary duty by failing to provide notice to Plaintiffs of the

       impending closure of Harrison College, instead choosing to continue enrolling students

       for the next quarter, sending tuition bills, and otherwise failing to publicly disclose the

       closure.

    104. Defendants breached their fiduciary duty by failing to provide notice to Plaintiffs of the

       impending closure of Harrison College, instead choosing to sell off part of the land

       Harrison College was located on, and failing to disclose that information to Plaintiffs.




                                                 14
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 15 of 32 PageID #: 15



    105. Defendants’ actions in failing to provide notice of the impending foreclosure, accepting

       tuition payments, and selling and accepting payment in consideration of the land sale for

       property belonging to Harrison College, breached their fiduciary duties owed to Plaintiff.

    106. Defendants further failed to openly and honestly disclose their board of directors.

    107. Harrison College’s website shows Defendant Dr. Hutton as becoming president and

       CEO of Harrison College in 2015.

    108. In a business entity report filed by Harrison College on April 1, 2016, Defendant Craig

       Pfannenstiehl was named as a member of the board of director.

    109. On the Harrison College website, Craig Pfannenstiehl is also listed as Chairman of the

       Board, and Director of Educational Management Corporation. Yet there are no business

       filings to validate his status with Educational Management Corporation or Harrison

       College.

    110. Harrison College further purports on their website that Educational Management

       Corporation “does not have any other divisions, subsidiaries, or affiliates,” yet Defendant

       Craig Pfannenstiehl is also President and CEO of another company, Educor, Inc., which

       was established in the 1980s and purportedly was in the business of higher education

       management.

    111. On June 30, 2017, Defendant Harrison College submitted a filing to the Indiana

       Secretary of State which amended its Articles of Amendments.

    112. Specifically, Harrison College amended Article 4 of the Articles of Incorporation,

       which changed the total number of shares of voting stock and voting powers of the voting

       stock.




                                                15
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 16 of 32 PageID #: 16



    113. To-date, further information pertaining to Educor, Inc., is unascertainable as their

       website has been taken down.

    114. As a direct, proximate, and legal result of Defendants’ acts and omissions, Plaintiffs

       have suffered damages.

    115. The acts and omissions constituting breach of Defendants’ fiduciary duties were

       committed with oppression, fraud and/or malice, and as a result, Plaintiffs, in addition to

       actual damages, may recover punitive damages.

                                            COUNT 6
         DODD-FRANK WALL STREET REFROM AND CONSUMER PROTECTION
        ACT VIOLATION: ABUSIVE AND DECEPTIVE ACT VIOLATION: 12 U.S.C. §
                                               5536
             (Plaintiffs Dayshia Edwards, Stacy Hager, Raven Steinmetz, Michelle Dotson,
            Nicolle Schaffer, Christoph Weber, Daryane Shadday, Michelle Blatchford, and
           Melissa Shaffer against Defendants Harrison College, Craig Pfannenstiehl, James
          Hutton, Michael Crowley, Kenneth Konesco, Educational Management Corporation,
                                           and Educor, Inc.)

    116. Plaintiffs incorporate by reference the preceding paragraphs of this complaint as fully

       set forth herein.

    117. Harrison College, including the individuals and entities responsible for running

       Harrison College, including Defendant Craig Pfannenstiehl, Defendant James Hutton,

       Defendant Gregory Wallis, Defendant Michael Crowley, Defendant Educational

       Management Corporation, and Defendant Educor, Inc., omitted the fact from Plaintiffs

       that they had put parts of Harrison College’s campus up for sale at the end of 2017 and

       into 2018.

    118. Defendants promulgated the notion that Harrison College was not going to close, and

       further induced their students to continue taking out student loans, through the federal




                                                16
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 17 of 32 PageID #: 17



       government and through Harrison College itself, at the financial detriment of the

       Plaintiffs.

    119. Defendant Educational Management Corporation sold part of the Chef’s Academy

       campus in October 2017.

    120. Defendant Educational Management Corporation sold part of Harrison College’s

       campus on August 10, 2018.

    121. Defendant Educational Management Corporation put both the Chef’s Academy campus

       and the recently sold portion of Harrison College’s campus on the real estate market early

       on in 2017.

    122. Harrison College’s website shows Defendant Dr. Hutton as becoming president and

       CEO of Harrison College in 2015.

    123. In a business entity report filed by Harrison College on April 1, 2016, Defendant Craig

       Pfannenstiehl was named as a member of the board of director.

    124. On the Harrison College website, Craig Pfannenstiehl is also listed as Chairman of the

       Board, and Director of Educational Management Corporation. Yet there are no business

       filings to validate his status with Educational Management Corporation or Harrison

       College.

    125. Despite the fact that Defendant Educational Management Corporation and Defendant

       Craig Pfannenstiehl cited declining student enrollment as the reason for the subsequent

       closing of Harrison College in September 2018, the actions thereof demonstrate an intent

       and purpose to shut Harrison College down long before announcing the closures.

    126. On June 30, 2017, Defendant Harrison College submitted a filing to the Indiana

       Secretary of State which amended its Articles of Amendments.



                                               17
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 18 of 32 PageID #: 18



    127. Specifically, Harrison College amended Article 4 of the Articles of Incorporation,

       which changed the total number of shares of voting stock and voting powers of the voting

       stock.

    128. As a result of Defendants’ lack of disclosure, students of Harrison College, Plaintiffs,

       were duped into continuing to take out student loans to pay for programs that Defendants

       knew Plaintiffs would not be able to complete.

    129. As a result of Defendants’ deceptive actions and omissions, Plaintiffs were saddled with

       student loan debt and nontransferable credits from their credits at Harrison College.

    130. Defendants intentionally misled Plaintiffs by withholding pertinent information

       pertaining to the subsequent financial collapse of Harrison College.

    131. Pursuant to 12 U.S.C. § 5536, Defendants made deceptive and abusive false statements

       and omissions of material fact, with knowledge thereof, in connection with the purchase

       or sale of securities upon which Plaintiffs justifiably relied and the false statements and

       omissions proximately caused Plaintiffs’ damages.

    132. More specifically, Defendants misled students about the continuing educational

       opportunities at Harrison College. Defendants put several of the campuses on the real

       estate market in early 2017, a full year before the eventual closing of Harrison College.

       As such, Defendants’ omission of this information was materially false and resulted in

       Plaintiffs’ damages.

    133. Defendants further have failed to disclose the role that Defendant Craig Pfannenstiehl

       has held in managing and operating Harrison College as being a member of the Board of

       Directors since an as of yet undisclosed date.




                                                18
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 19 of 32 PageID #: 19



    134. Harrison College further purports on their website that Educational Management

       Corporation “does not have any other divisions, subsidiaries, or affiliates,” yet Defendant

       Craig Pfannenstiehl is also President and CEO of another company, Educor, Inc., which

       was established in the 1980s and purportedly was in the business of higher education

       management.

    135. To-date, further information pertaining to Educor, Inc., is unascertainable as their

       website has been taken down.

    136. As such, Defendants have materially misled Plaintiffs, omitted material information,

       and conducted their business proceedings in a secretive manner at the financial expense

       and duress of Plaintiffs.

    137. As a direct, proximate, and legal result of Defendants’ acts and omissions, Plaintiffs

       have suffered material damages.

                                          COUNT 7
             SECURITIES EXCHANGE ACT VIOLATION: 17 C.F.R. § 240
              (Plaintiffs Dayshia Edwards, Stacy Hager, Raven Steinmetz, Michelle Dotson,
             Nicolle Schaffer, Christoph Weber, Daryane Shadday, Michelle Blatchford, and
             Melissa Shaffer against Defendants Harrison College, Craig Pfannenstiehl, James
            Hutton, Michael Crowley, Kenneth Konesco, Educational Management Corporation,
                                            and Educor, Inc.)

    138. Plaintiffs incorporate by reference the preceding paragraphs of this complaint as fully

       set forth herein.

    139. Harrison College, including the individuals and entities responsible for running

       Harrison College, including Defendant Craig Pfannenstiehl, Defendant James Hutton,

       Defendant Gregory Wallis, Defendant Michael Crowley, Defendant Educational

       Management Corporation, and Defendant Educor, Inc., omitted the fact from Plaintiffs




                                                19
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 20 of 32 PageID #: 20



       that they had put parts of Harrison College’s campus up for sale at the end of 2017 and

       into 2018.

    140. Defendants promulgated the notion that Harrison College was not going to close, and

       further induced their students to continue taking out student loans, through the federal

       government and through Harrison College itself, at the financial detriment of the

       Plaintiffs.

    141. Defendant Educational Management Corporation sold part of the Chef’s Academy

       campus in October 2017.

    142. Defendant Educational Management Corporation sold part of Harrison College’s

       campus on August 10, 2018.

    143. Defendant Educational Management Corporation put both the Chef’s Academy campus

       and the recently sold portion of Harrison College’s campus on the real estate market early

       on in 2017.

    144. Harrison College’s website shows Defendant Dr. Hutton as becoming president and

       CEO of Harrison College in 2015.

    145. In a business entity report filed by Harrison College on April 1, 2016, Defendant Craig

       Pfannenstiehl was named as a member of the board of director.

    146. On June 30, 2017, Defendant Harrison College submitted a filing to the Indiana

       Secretary of State which amended its Articles of Amendments.

    147. Specifically, Harrison College amended Article 4 of the Articles of Incorporation,

       which changed the total number of shares of voting stock and voting powers of the voting

       stock.




                                                20
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 21 of 32 PageID #: 21



    148. On the Harrison College website, Craig Pfannenstiehl is also listed as Chairman of the

       Board, and Director of Educational Management Corporation. Yet there are no business

       filings to validate his status with Educational Management Corporation or Harrison

       College.

    149. Despite the fact that Defendant Educational Management Corporation and Defendant

       Craig Pfannenstiehl cited declining student enrollment as the reason for the subsequent

       closing of Harrison College in September 2018, the actions thereof demonstrate an intent

       and purpose to shut Harrison College down long before announcing the closures.

    150. As a result of Defendants’ lack of disclosure, students of Harrison College, Plaintiffs,

       were duped into continuing to take out student loans to pay for programs that Defendants

       knew Plaintiffs would not be able to complete.

    151. As a result of Defendants’ deceptive actions and omissions, Plaintiffs were saddled with

       student loan debt and nontransferable credits from their credits at Harrison College.

    152. Defendants intentionally misled Plaintiffs by withholding pertinent information

       pertaining to the subsequent financial collapse of Harrison College.

    153. Pursuant to 17 C.F.R. § 240.10b-5, Defendants made false statements and omissions of

       material fact, with knowledge thereof, in connection with the purchase or sale of

       securities upon which Plaintiffs justifiably relied and the false statements and omissions

       proximately caused Plaintiffs’ damages.

    154. More specifically, Defendants misled students about the continuing educational

       opportunities at Harrison College. Defendants put several of the campuses on the real

       estate market in early 2017, a full year before the eventual closing of Harrison College.




                                                 21
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 22 of 32 PageID #: 22



       As such, Defendants’ omission of this information was materially false and resulted in

       Plaintiffs’ damages.

    155. Defendants further have failed to disclose the role that Defendant Craig Pfannenstiehl

       has held in managing and operating Harrison College as being a member of the Board of

       Directors since an as of yet undisclosed date.

    156. Harrison College further purports on their website that Educational Management

       Corporation “does not have any other divisions, subsidiaries, or affiliates,” yet Defendant

       Craig Pfannenstiehl is also President and CEO of another company, Educor, Inc., which

       was established in the 1980s and purportedly was in the business of higher education

       management.

    157. To-date, further information pertaining to Educor, Inc., is unascertainable as their

       website has been taken down.

    158. As such, Defendants have materially misled Plaintiffs, omitted material information,

       and conducted their business proceedings in a secretive manner at the financial expense

       and duress of Plaintiffs.

    159. As a direct, proximate, and legal result of Defendants’ acts and omissions, Plaintiffs

       have suffered material damages.

                                             COUNT 8
                    TRUTH IN LENDING ACT VIOLATION: 15 U.S.C. § 1640
              (Plaintiffs Dayshia Edwards, Stacy Hager, Raven Steinmetz, Michelle Dotson,
             Nicolle Schaffer, Christoph Weber, Daryane Shadday, Michelle Blatchford, and
             Melissa Shaffer against Defendants Harrison College, Craig Pfannenstiehl, James
            Hutton, Michael Crowley, Kenneth Konesco, Educational Management Corporation,
                                            and Educor, Inc.)

    160. Plaintiffs incorporate by reference the preceding paragraphs of this complaint as fully

       set forth herein.



                                                22
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 23 of 32 PageID #: 23



    161. Harrison College, and the individuals and entities responsible for running Harrison

       College, including Defendant Craig Pfannenstiehl, Defendant James Hutton, Defendant

       Gregory Wallis, Defendant Michael Crowley, Defendant Educational Management

       Corporation, and Defendant Educor, Inc., had reason to believe that the loans that

       Harrison College was extending to its students would result in extensions of credit that

       Plaintiffs would be unable to comply with.

    162. Defendant Educational Management Corporation put Harrison College and the Chef’s

       Academy properties on the real estate market as early as spring 2017.

    163. Defendant Educational Management Corporation subsequently sold both parcels of land

       in October 2017 and August 2018.

    164. Despite these plans to sell off the property and shut down Harrison College, Defendants

       continued to extend lines of credit through Harrison College to Plaintiffs.

    165. On June 30, 2017, Defendant Harrison College submitted a filing to the Indiana

       Secretary of State which amended its Articles of Amendments.

    166. Specifically, Harrison College amended Article 4 of the Articles of Incorporation,

       which changed the total number of shares of voting stock and voting powers of the voting

       stock.

    167. Plaintiffs arrived on campus for class on September 14, 2018 and were notified by

       social media and news outlets that Harrison College was officially closed.

    168. Defendants did not provide notice or follow up contact information for students with

       outstanding loans from Harrison College.




                                                23
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 24 of 32 PageID #: 24



    169. Plaintiffs who had institutional loans through Harrison College attempted to contact

       ECSI, the loan servicer for Harrison College, to find out further information pertaining to

       payment.

    170. ECSI told Plaintiffs that they were no longer servicing the Harrison College loans and

       that the loans had been sent back to Harrison College.

    171. Defendant Harrison College has failed to contact Plaintiffs or provide any additional

       information pertaining to the status of their institutional loans.

    172. Defendant Harrison College instructed Plaintiffs that they could not simultaneously

       have full time jobs while also attending Harrison College as students.

    173. Plaintiffs reduced their working hours as a result of Defendants’ representations that

       Plaintiffs could not work full time while attending Harrison College.

    174. Several Plaintiffs were attending Harrison College’s ADN program to secure additional

       training to become Registered Nurses.

    175. Upon the closing of Harrison College, Plaintiffs contacted other nursing programs in

       Indiana, including Ivy Tech, Anderson University, Chamberlain University, Indiana

       University, Purdue University, and WGU; all of which are not accepting Harrison

       College class credits.

    176. Harrison College students, including Plaintiffs, could not transfer many of the credits

       from Harrison College to other programs because Harrison College was not accredited.

                                             COUNT 9
               RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
                                   VIOLATION: 18 U.S.C. § 1962
              (Plaintiffs Dayshia Edwards, Stacy Hager, Raven Steinmetz, Michelle Dotson,
             Nicolle Schaffer, Christoph Weber, Daryane Shadday, Michelle Blatchford, and
             Melissa Shaffer against Defendants Harrison College, Craig Pfannenstiehl, James
            Hutton, Michael Crowley, Kenneth Konesco, Educational Management Corporation,
                                            and Educor, Inc.)

                                                 24
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 25 of 32 PageID #: 25




    177. Plaintiffs incorporate by reference the preceding paragraphs of this complaint as fully

       set forth herein.

    178. Harrison College, and the individuals and entities responsible for running Harrison

       College, including Defendant Craig Pfannenstiehl, Defendant James Hutton, Defendant

       Gregory Wallis, Defendant Michael Crowley, Defendant Educational Management

       Corporation, and Defendant Educor, Inc., omitted the fact from Plaintiffs that they had

       put parts of Harrison College’s campus up for sale at the end of 2017 and into 2018.

    179. Defendants promulgated the notion that Harrison College was not going to close, and

       further induced their students to continue taking out student loans, through the federal

       government and through Harrison College itself, at the financial detriment of the

       Plaintiffs.

    180. Defendant Educational Management Corporation sold part of the Chef’s Academy

       campus in October 2017.

    181. Defendant Educational Management Corporation sold part of Harrison College’s

       campus on August 10, 2018.

    182. Defendant Educational Management Corporation put both the Chef’s Academy campus

       and the recently sold portion of Harrison College’s campus on the real estate market early

       on in 2017.

    183. On June 30, 2017, Defendant Harrison College submitted a filing to the Indiana

       Secretary of State which amended its Articles of Amendments.

    184. Specifically, Harrison College amended Article 4 of the Articles of Incorporation,

       which changed the total number of shares of voting stock and voting powers of the voting

       stock.

                                                25
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 26 of 32 PageID #: 26



    185. Harrison College’s website shows Defendant Dr. Hutton as becoming president and

       CEO of Harrison College in 2015.

    186. In a business entity report filed by Harrison College on April 1, 2016, Defendant Craig

       Pfannenstiehl was named as a member of the board of director.

    187. On the Harrison College website, Craig Pfannenstiehl is also listed as Chairman of the

       Board, and Director of Educational Management Corporation. Yet there are no business

       filings to validate his status with Educational Management Corporation or Harrison

       College.

    188. Despite the fact that Defendant Educational Management Corporation and Defendant

       Craig Pfannenstiehl cited declining student enrollment as the reason for the subsequent

       closing of Harrison College in September 2018, the actions thereof demonstrate an intent

       and purpose to shut Harrison College down long before announcing the closures.

    189. As a result of Defendants’ lack of disclosure, students of Harrison College, Plaintiffs,

       were duped into continuing to take out student loans to pay for programs that Defendants

       knew Plaintiffs would not be able to complete.

    190. As a result of Defendants’ deceptive actions and omissions, Plaintiffs were saddled with

       student loan debt and nontransferable credits from their credits at Harrison College.

    191. Defendants intentionally misled Plaintiffs by withholding pertinent information

       pertaining to the subsequent financial collapse of Harrison College.

    192. More specifically, Defendants misled students about the continuing educational

       opportunities at Harrison College. Defendants put several of the campuses on the real

       estate market in early 2017, a full year before the eventual closing of Harrison College.




                                                26
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 27 of 32 PageID #: 27



       As such, Defendants’ omission of this information was materially false and resulted in

       Plaintiffs’ damages.

    193. Defendants further have failed to disclose the role that Defendant Craig Pfannenstiehl

       has held in managing and operating Harrison College as being a member of the Board of

       Directors since an as of yet undisclosed date.

    194. Harrison College further purports on their website that Educational Management

       Corporation “does not have any other divisions, subsidiaries, or affiliates,” yet Defendant

       Craig Pfannenstiehl is also President and CEO of another company, Educor, Inc., which

       was established in the 1980s and purportedly was in the business of higher education

       management.

    195. To-date, further information pertaining to Educor, Inc., is unascertainable as their

       website has been taken down.

    196. As such, Defendants have materially misled Plaintiffs, omitted material information,

       and conducted their business proceedings in a secretive manner at the financial expense

       and duress of Plaintiffs.

    197. Plaintiffs arrived on campus for class on September 14, 2018 and were notified by

       social media and news outlets that Harrison College was officially closed.

    198. Defendants did not provide notice or follow up contact information for students with

       outstanding loans from Harrison College.

    199. Plaintiffs who had institutional loans through Harrison College attempted to contact

       ECSI, the loan servicer for Harrison College, to find out further information pertaining to

       payment.




                                                27
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 28 of 32 PageID #: 28



    200. ECSI told Plaintiffs that they were no longer servicing the Harrison College loans and

       that the loans had been sent back to Harrison College.

    201. Defendant Harrison College has failed to contact Plaintiffs or provide any additional

       information pertaining to the status of their institutional loans.

    202. Defendant Harrison College instructed Plaintiffs that they could not simultaneously

       have full time jobs while also attending Harrison College as students.

    203. Plaintiffs reduced their working hours as a result of Defendants’ representations that

       Plaintiffs could not work full time while attending Harrison College.

    204. Several Plaintiffs were attending Harrison College’s ADN program to secure additional

       training to become Registered Nurses.

    205. Upon the closing of Harrison College, Plaintiffs contacted other nursing programs in

       Indiana, including Ivy Tech, Anderson University, Chamberlain University, Indiana

       University, Purdue University, and WGU; all of which are not accepting Harrison

       College class credits.

    206. Harrison College students, including Plaintiffs, could not transfer many of the credits

       from Harrison College to other programs because Harrison College was not accredited.

    207. Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are pursuing damages remedy for their

       injuries as a direct, proximate, and legal result of Defendants’ violation of 18 U.S.C. §

       1962.

          COUNT 10: VIOLATION OF WORKER ADJUSTMENT AND RETRAINING
                          NOTIFICATION ACT: 29 U.S.C. § 2101-2109
            (Plaintiffs Michelle Blatchford, and Melissa Shaffer against Defendants Harrison
            College, Craig Pfannenstiehl, James Hutton, Michael Crowley, Kenneth Konesco,
                         Educational Management Corporation, and Educor, Inc.)




                                                 28
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 29 of 32 PageID #: 29



    208. Plaintiffs incorporate by reference the preceding paragraphs of this complaint as fully

       set forth herein.

    209. Federal law requires employers such as Harrison College and Educational Management

       Corporation to provide at least 60-days’ notice of layoffs or closings, if the employer has

       500 or more full-time employees, or if the number of employees laid off makes up at

       least 33% of the employer’s active workforce.

    210. Plaintiff Michelle Blatchford was a full time administrative assistant at Harrison

       College when she learned, by the same circumstances and time as the student Plaintiffs

       that Harrison College was closing down.

    211. Plaintiff Michelle Blatchford was not afforded the federally mandated 60 day notice of

       layoffs and closings at Harrison College.

    212. Harrison College, and the individuals and entities responsible for running Harrison

       College, including Defendant Craig Pfannenstiehl, Defendant James Hutton, Defendant

       Gregory Wallis, Defendant Michael Crowley, Defendant Educational Management

       Corporation, and Defendant Educor, Inc., failed to uphold the federally mandated 60 day

       notice before laying off Plaintiff Michelle Blatchford and other employees of Harrison

       College.

    213. As a result thereof, Plaintiff Michelle Blatchford, in addition to her other claims, is

       entitled to all pay and benefits she lost for the period of the Worker Adjustment and

       Retraining Notification violation.

                         COUNT 11: PIERCING THE CORPORATE VEIL
              (Plaintiffs Dayshia Edwards, Stacy Hager, Raven Steinmetz, Michelle Dotson,
             Nicolle Schaffer, Christoph Weber, Daryane Shadday, Michelle Blatchford, and
             Melissa Shaffer against Defendants Harrison College, Craig Pfannenstiehl, James
            Hutton, Michael Crowley, Kenneth Konesco, Educational Management Corporation,
                                            and Educor, Inc.)

                                                 29
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 30 of 32 PageID #: 30




    214. Plaintiffs incorporate by reference the preceding paragraphs of this complaint as fully

       set forth herein.

    215. Defendants’ corporate forms, including Educor, Inc., and Educational Management

       Corporation, were underfunded and shareholder acts or conduct ignored, controlled, and

       manipulated the corporate forms thereof.

    216. Harrison College, and the individuals and entities responsible for running Harrison

       College, including Defendant Craig Pfannenstiehl, Defendant James Hutton, Defendant

       Gregory Wallis, Defendant Michael Crowley, Defendant Educational Management

       Corporation, and Defendant Educor, Inc., sold parts of Harrison College and the Chef’s

       Academy in advance to shutting down the campuses.

    217. Defendants sold parts of Harrison College and the Chef’s Academy and continued to

       accept enrollment and student loans for Harrison College students in advance to shutting

       down the campuses.

    218. Defendants failed to divulge the relationship of Defendant Craig Pfannenstiehl to

       Educational Management Corporation.

    219. Defendants failed to divulge the time and manner that Defenant Craig Pfannenstiehl

       became a member of the board of directors for Harrison College.

    220. Defendant Craig Pfannenstiehl also was President of the now-defunct Bay College,

       which also was a private, for private institution which shut down and sold its property to

       a real estate developer.

    221. Defendant Craig Pfannenstiehl was the president and CEO of Educor, Inc.

    222. Educor, Inc., has since shut down its official website and is not otherwise registered

       with the Indiana Secretary of State.

                                                30
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 31 of 32 PageID #: 31



    223. Plaintiffs believe that Defendants have underfunded and underutilized the resources for

       Harrison College in order to divest Harrison College of its assets, receive the income

       from those assets, and then shut down Harrison College and use the income from the

       assets for their own uses and plans.

    224. As a direct, legal, and proximate result of the actions of Defendants, Plaintiffs have

       suffered economic damages.

                                    COUNT 12: CONVERSION
              (Plaintiffs Dayshia Edwards, Stacy Hager, Raven Steinmetz, Michelle Dotson,
             Nicolle Schaffer, Christoph Weber, Daryane Shadday, Michelle Blatchford, and
             Melissa Shaffer against Defendants Harrison College, Craig Pfannenstiehl, James
            Hutton, Michael Crowley, Kenneth Konesco, Educational Management Corporation,
                                            and Educor, Inc.)

    225. Plaintiffs incorporate by reference the preceding paragraphs of this complaint as fully

       set forth herein.

    226. Harrison College, and the individuals and entities responsible for running Harrison

       College, including Defendant Craig Pfannenstiehl, Defendant James Hutton, Defendant

       Gregory Wallis, Defendant Michael Crowley, Defendant Educational Management

       Corporation, and Defendant Educor, Inc., by continuing to accept tuition and loans

       through the most recent academic quarter, despite the fact that they had sold off parts of

       Harrison College and the Chef’s Academy, knowingly and intentionally took tuition and

       loan money from students with the intent to permanently deprive those students of their

       money, with no intent to pay them back or provide the value that the students expected

       from their tuition and loans.

    227. As a direct, legal, and proximate cause of the actions of Defendants, Plaintiffs have

       suffered economic damages.




                                                 31
Case 1:18-cv-03170-RLY-DLP Document 1 Filed 10/11/18 Page 32 of 32 PageID #: 32



                                  RESERVATION OF RIGHTS

        Plaintiffs reserve the right to proceed with any and all claims which the facts averred in

 this complaint support, pursuant to the notice pleading requirement of F.R.C.P. 8.

        WHEREFORE, Plaintiffs respectfully request this Court to enter judgment in favor of

 them on all counts of this Complaint, award them compensatory damages and punitive damages

 as well as litigation costs, and grant them such other and further relief as this Court deems just

 under the circumstances, including, but not limited to, a public apology, attorney’s fees, and pre-

 and post-judgment interests.

                                IV.     DEMAND FOR JURY TRIAL
        Plaintiffs demand a trial by jury in this action to the fullest extent permitted by law.

        Date: 10/11/2018                                        Respectfully submitted,

                                                                s/ Andrea L. Ciobanu________
                                                                Andrea L. Ciobanu, #28942-49
                                                                CIOBANU LAW, P.C.
                                                                8910 Purdue Road, Suite 240
                                                                Indianapolis, IN 46268
                                                                Phone: (317) 495-1090
                                                                Fax: (866) 841-2071
                                                                Email: aciobanu@ciobanulaw.com




                                                  32
